Citation Nr: 1512454	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date earlier than May 12, 2009, for an award of service connection for posttraumatic stress disorder (PTSD) with a history of major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1983.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for PTSD in March 2004.  This claim was denied in an October 2004 rating decision.  The Veteran did not appeal this decision or submit any evidence within one year of the decision, and it therefore became final.

2.  The Veteran filed her second claim for service connection for PTSD on May 12, 2009.  An April 2012 rating decision granted service connection effective that date.


CONCLUSION OF LAW

The criteria for an effective date prior to May 12, 2009, for an award of service connection for PTSD with a history of major depressive disorder have not been met. 38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  This is the situation in the instant appeal, where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Merits

The Veteran seeks an effective date earlier than May 12, 2009, for an award of service connection for PTSD with a history of major depressive disorder.

Generally, the effective date of an award of a service connection claim, including a claim reopened after a final disallowance, is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. §§ 3.400, 3.400(q)(2).  

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

In this case, the Veteran's original claim for service connection for PTSD was filed in March 2004.  This claim was denied in an October 2004 rating decision.  The Veteran did not appeal this decision or submit any evidence within one year of the decision, and it therefore became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§20.200, 20.201, 20.202, 20.1103.

The Veteran filed a claim to reopen her PTSD service connection claim on May 12, 2009.  This claim was denied for lack of new and material evidence in a June 2009 rating decision.  The Veteran submitted additional evidence during her appeal period, and the denial was continued in a March 2010 rating decision from the RO in Honolulu, Hawaii.  The Veteran again submitted new evidence during the appeal period, and the denial was continued again in a June 2011 rating decision, by which time jurisdiction had returned to the RO in Salt Lake City, Utah.  After the submission of additional evidence, the Veteran's claim for service connection for PTSD was granted in an April 2012 rating decision.  Because there was no final decision since her May 12, 2009 claim, that was the assigned effective date.  

Since the Veteran did not file a timely notice of disagreement with the October 2004 rating decision, nor did she submit new and material evidence during the appeal period, the decision became final, and is not subject to revision in the absence of a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, this decision is a legal bar to an effective date prior to October 2004.  The earliest date after the October 2004 rating decision that the Veteran expressed an intent to reopen her claim is May 12, 2009, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

The Board notes that in her March 2013 substantive appeal, the Veteran stated that she was not aware of the requirement of fully prosecuting her claim or filing an appeal when her claim was originally denied in October 2004.  The Veteran, however, was fully notified of appeal procedure in a November 2004 letter informing her of the decision.  In addition, the letter was copied to her representative.  Absent clear and unmistakable error on the part of VA, the Board cannot disturb a final decision.

Based on the foregoing, the Board finds that the May 12, 2009 date of the claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).


ORDER

An effective date prior to May 12, 2009, for an award of service connection for PTSD with a history of major depressive disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


